Title: To Benjamin Franklin from Thomas and Richard Penn, 6 April 1758
From: Penn, Thomas,Penn, Richard
To: Franklin, Benjamin


Sir
London April 6th: 1758.
We did, as we before told you, without any delay on our parts, cause Cases to be drawn up, stating the several Matters in Dispute, and laid before the Attorney and Sollicitor General, intending to be governed by their opinions, in the answer we should give, to your heads of Complaint; We have since that several times applyed for them, and in particular just before the Hollidays, when the Attorney promised to take the Case into the Country, and consider it there. Our Agent has attended at his Chambers since his return, but has not yet seen him, and til we receive both these opinions we cannot give an answer to your Paper, neither do we think it proper to submit the Case to your Consideration.
We are much concerned at this delay, as no Persons can more earnestly desire a speedy determination of these unhappy differences than we do, the well being of our Country so much depending upon it. If you think proper to lodge these Complaints before we receive the opinions, we shall on our parts do every thing in our power to bring it to a speedy issue, and with great satisfaction submit our conduct to the most publick examination. We are Your very affectionate Friends
T:P:R:P:
Mr. Benjamin Franklin

